DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on August 31, 2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2010-261730 A to Sumitomo Electric Industries (hereinafter “Sumitomo”).  Sumitomo was provided by applicant(s) with the IDS and includes an English translation. 
In re claim 1, Sumitomo discloses a fusion splicer (1) for fusion-splicing a pair of optical fibers (2) to each other, see Figures 1-2, comprising: 
an irradiation unit/light source (6) configured to irradiate a side surface of at least one optical fiber of the pair of optical fibers (2) with first wavelength light and second wavelength light; 
a light receiving unit/imaging device (7) configured to receive the first wavelength light and the second wavelength light transmitted through the at least one optical fiber; 
a processing unit configured to extract first feature data (S1/S2) of the at least one optical fiber from first luminance information based on the first wavelength light received by the light receiving unit (7) and to extract second feature data (S1/S2) of the at least one optical fiber from second luminance information based on the second wavelength light received by the light receiving unit (7) (Sumitomo, § [0015]: “By performing image processing on the imaged optical fiber image P, it is possible to obtain the luminance profile L of the optical fiber”); 
a determination unit configured to determine whether the first feature data (S1/S2) and the second feature data (S1/S2) extracted by the processing unit are within a predetermined range (Sumitomo, § [0019]: “It is assumed that the focus position and the contrast are adjusted so that the luminance profile La of the optical fiber 2 obtained as a result can be detected by easily determining the distance S1 of the valley portion and the depth S2 of the valley portion”); and 
a drive unit configured to move at least one optical fiber of the pair of optical fibers (2) on the basis of the first luminance information or the second luminance information from which the feature data (S1/S2) within the predetermined range is extracted so as to arrange the axes of the pair of optical fibers (2) in a predetermined positional relationship, when the first feature data (S1/S2) or the second feature data (S1/S2) is determined to be within the predetermined range (Sumitomo, § [0014]: the cover clamp 5 and the V-groove clamp 4 are adjusted by the drive mechanism (not shown) by the image observation mechanism of the light source 6 and the image pickup device 7, and the optical axes of both optical fibers and the like and the position of the connection end 2 a are adjusted and butted together”; § [0019]: “On the basis of the obtained luminance profile, the axial misalignment of the optical fibers to be connected is corrected”); 
wherein the processing unit extracts the first feature data (S1/S2) when the determination unit determines that the first feature data (S1/S2) is within the predetermined range (it is implicit in Sumitomo that his processing unit can “obtain the luminance profile L of the optical fiber” in a repeatable manner), and extracts the second feature data (S1/S2) when the determination unit determines that the first feature data (S1/S2) is not within the predetermined range (it is also implicit in Sumitomo that the luminance profile shown in Figure 2(c) is extracted when “it is difficult to determine the distance S1 and the depth S2 of the valley portion”). See the English translation of Sumitomo for further details. 

In re claim 2, the irradiation unit (6) is configured to irradiate a side surface of at least one optical fiber of the pair of optical fibers (2) with the first wavelength light and the second wavelength light, 
wherein the light receiving unit (7) is configured to receive the first wavelength light and the second wavelength light transmitted through at least one optical fiber of the pair of optical fibers (2), 
wherein the processing unit is configured to extract first feature data (S1/S2) of at least one optical fiber of the pair of optical fibers (2) from first luminance information based on the first wavelength light received by the light receiving unit (7), and to extract second feature data (S1/S2) of at least one optical fiber of the pair of optical fibers (2) from second luminance information based on the second wavelength light received by the light receiving unit (7), 
wherein the determination unit is configure to determine whether the first feature data (S1/S2) and the second feature data (S1/S2) extracted by the processing unit for at least one optical fiber of the pair of optical fibers (2) are within a predetermined range.

In re claim 4, the light receiving unit (7) is configured to receive the first wavelength light and the second wavelength light separately.

In re claim 6, the first feature data (S1/S2) and the second feature data (S1/S2) each include at least one of a bright portion distance (S1) that is a distance of a bright portion that is a region in which the irradiation light transmitted through an optical fiber is projected onto an imaging element of the light receiving unit (7) at a predetermined luminance or higher.

In re claim 8, Sumitomo discloses a method for fusion-splicing a pair of optical fibers (2) to each other by a fusion splicer (1) comprising an irradiation unit (6) configured to apply light at two different wavelengths, a light receiving unit (7) configured to receive the light at two different wavelengths, and a control unit, the method comprising: 
irradiating a side surface of at least one optical fiber of the pair of optical fibers (2) with first wavelength light by the irradiation unit (6) (§[0015]); 
receiving the first wavelength light transmitted through the at least one optical fiber by the light receiving unit (7) (§[0015]); 
extracting first feature data (S1/S2) of the at least one optical fiber by the control unit from first luminance information based on the first wavelength light received by the light receiving unit (7) (§[0016]); 
determining by the control unit whether the first feature data (S1/S2) is within a predetermined range (§[0016]); 
irradiating a side surface of the at least one optical fiber with second wavelength light by the irradiation unit (6) (§[0021]); 
receiving the second wavelength light transmitted through the at least one optical fiber by the light receiving unit (7) (§[0021]); 
extracting second feature data (S1/S2) of the at least one optical fiber by the control unit from second luminance information of the at least one optical fiber based on the second wavelength light received by the light receiving unit (7) when it is determined that the first feature data (S1/S2) of the at least one optical fiber is not within the predetermined range (§[0022]); and 
determining by the control unit whether the second feature data (S1/S2) is within a predetermined range (§[0022]); 
moving at least one optical fiber of the pair of optical fibers (2) on the basis of the first luminance information or the second luminance information from which the feature data (S1/S2) determined to be within the predetermined range is extracted so as to arrange the axes of the pair of optical fibers (2) in a predetermined positional relationship when the first feature data (S1/S2) or the second feature data (S1/S2) is determined to be within the predetermined range (§§ [0014],[0019], and [0022]); and 
fusion-splicing the pair of optical fibers (2) whose axes are arranged in a predetermined positional relationship (§§ [0014] and [0022])).
In re claim 9, wherein the irradiating of the first wavelength light, the receiving of the first wavelength light, the extracting of the first feature data (S1/S2), the determining of the first feature data (S1/S2), the irradiating of the second wavelength light, the receiving of the second wavelength light, the extracting of the second feature data (S1/S2), the determining of the second feature data (S1/S2), are performed for at least of the optical fibers of the pair of optical fibers (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo as applied to claim 1 above.
In re claim 3, Sumitomo only differs in that he does not disclose that his irradiation unit (6) is a light source configured to collectively apply light including the first wavelength light and the second wavelength light.  White light sources that collectively apply light having different wavelengths, however, were well-known before the effective filing date. Such a light source would have been used in place of the light source (6) of Sumitomo along with appropriate light filters in order to provide a greater range of wavelengths that can be used in Sumitomo, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Sumitomo combined with common knowledge in the art regarding white light sources.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo as applied to claim 1 above, and further in view of Korean Patent Pub. No. KR 10-1181995 B1 to Optelcom, Inc. (“Optelcom”).  Optelcom was provided by applicant(s) with the IDS and includes an English translation.
In re claim 5, Sumitomo only differs in that he does not disclose that the irradiation unit (6) includes a first light source configured to apply the first wavelength light and a second light source configured to apply the second wavelength light, and is configured to switch between the first light source and the second light source. Optelcom, on the other hand, discloses a similar fusion splicer that comprises a first light source (51) configured to apply a first wavelength light and a second light source (52) configured to apply a second wavelength light. See §§ [0055]-[0057] of Optelcom. In order to provide easier modification of the wavelengths used, first and second light sources would have been used in the irradiation unit (6) Sumitomo, per the teachings of Optelcom, and the irradiation unit (6) of Sumitomo would have easily been configured to switch between the first light source and the second light source in order to irradiate the at least one optical fiber (2) of Sumitomo, thereby obtaining the invention specified by claim 5.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Sumitomo combined with Optelcom.

In re claim 7,  Optelcom teaches that his second wavelength light is 650 nm which is close to light having a wavelength in a range of 560 nm or more and 600 nm or less, or in a range of 700 nm or more and 820 nm or less. As explained by Optelcom, the wavelength used alters the focal plane and can be used to adjust the brightness of the imaged optical fiber. In order to adjust the focal plane and/or brightness of the imaged optical fiber, Sumitomo in view of Optelcom would have been modified by using a second wavelength in a range of 560 nm or more and 600 nm or less, or in a range of 700 nm or more and 820 nm or less, thereby obtaining the invention specified by claim 7.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 7 in view of Sumitomo combined with Optelcom.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No. 10,054,742 to Sato et al. discloses an optical fiber fusion splicer comprising first and second light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
July 30, 2022